Citation Nr: 1759076	
Decision Date: 12/20/17    Archive Date: 12/28/17

DOCKET NO.  12-30 929A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUE

Entitlement to an initial compensable rating for bilateral hearing loss.
 

REPRESENTATION

Veteran represented by:	Alabama Department of Veterans Affairs


ATTORNEY FOR THE BOARD

E. Mine, Associate Counsel







INTRODUCTION

The Veteran served on active duty from September 2002 to June 2003.

This matter is before the Board of Veterans' Appeals (Board) on appeal from a March 2011 rating decision issued by a Regional Office (RO) of the Department of Veterans Affairs (VA) 

Regarding the Veteran's claim for service connection for diabetes mellitus, the Veteran filed a June 2011 notice of disagreement with the March 2011 denial of his claim.  However, in the Veteran's November 2012 VA Form 9, filed in response to an October 2012 statement of the case, he specifically indicated that he was only appealing the issue of entitlement to an initial compensable rating for bilateral hearing loss.  See VA Form 9 Box 9.B and Box 10.  The Veteran's intent is clear.  Cf. Evans v. Shinseki, 25 Vet. App. 7, 15 (2011) (discussing ambiguity in a substantive appeal).  Thus, the issue of entitlement to service connection for diabetes mellitus is not before the Board, despite the RO's inclusion of the issue in the June 2016 supplemental statement of the case.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

Following the issuance of the last supplemental statement of the case in June 2016, VA treatment records were associated with the claims file.  Of note, a May 2017 VA treatment entry reflected that the Veteran was seen following January 2017 audiometric testing with a subjective decline in hearing.  He was offered treatment for his hearing loss, but declined.

As there is an indication that the Veteran's hearing might have worsened since the last VA examination, a remand is necessary for updated audiometric testing.

Accordingly, the case is REMANDED for the following action:

1. Obtain all updated VA treatment records.

2. Thereafter, schedule the Veteran for a VA examination to ascertain the current severity and manifestations of his service-connected bilateral hearing loss disability.

3. After the above is completed, readjudicate the Veteran's claim.  If a complete grant of the benefit requested is not granted, issue a SSOC to the Veteran and his representative, and they should be given an opportunity to respond before the case is returned to the Board.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (2012).




____________________________________________
S. HENEKS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (2012), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).


Department of Veterans Affairs


